Moore, J.
This case has been in this court before. It is reported in Trumbull Motor Car Co. v. Circuit Judge, 189 Mich. 554 (155 N. W. 532). A reference to the opinion there rendered will make a long statement of facts unnecessary. After the opinion referred to was handed down, a plea in abatement was filed, and later upon motion was stricken from the files. No final judgment was ever entered. The case is brought here by writ of error.
We think, there being no final judgment in the case, the writ of error must be dismissed. See Brady v. Railroad Co., 73 Mich. 457 (41 N. W. 503), and Steel v. Circuit Judge, 133 Mich. 695 (95 N. W. 993).
The writ of error is dismissed, with costs to appellee.
Stone, C. J., and Kuhn, Ostrander, Bird, Steere, Brooke, and Person, JJ., concurred.